Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00266-CV

                                Cecilia A. CASTELLANO,
                                         Appellant

                                             v.

                          BELT BUILT CONTRACTING, LLC,
                                     Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-20606
                         Honorable Laura Salinas, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant Cecilia
A. Castellano.

       SIGNED September 14, 2022.


                                              _________________________________
                                              Liza A. Rodriguez, Justice